NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RODRIGO CARMONA CARRERA,                        No.    21-70985

                Petitioner,                     Agency No. A087-913-647

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Rodrigo Carmona Carrera, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). We deny the petition for

review.

      Carmona Carrera’s contention that jurisdiction did not vest with the

immigration court due to the missing information in his Notice to Appear (“NTA”)

is foreclosed by United States v. Bastide-Hernandez, No. 19-30006, 2022 WL

2662044, *2 *6 (9th Cir. July 11, 2022) (en banc), where the court held that a lack

of hearing information in the NTA does not deprive the immigration court of

subject matter jurisdiction, and 8 C.F.R. § 1003.14(a) is satisfied when later notice

provides hearing information. See also Karingithi v. Whitaker, 913 F.3d 1158,

1160-62 (9th Cir. 2019).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                   21-70985